If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  February 11, 2021
              Plaintiff-Appellee,

v                                                                 No. 340943
                                                                  Wayne Circuit Court
DWUAN TAMAUL PARKMAN,                                             LC No. 16-006766-01-FC

              Defendant-Appellant.


                                      AFTER REMAND

Before: RIORDAN, P.J., and JANSEN and STEPHENS, JJ.


STEPHENS, J. (concurring)

       I concur in result only.




                                                           /s/ Cynthia Diane Stephens




                                              -1-